Citation Nr: 0506599	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  97-25 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
liver disease, to include hepatitis.

2.  Entitlement to service connection for a psychiatric 
disability.

3.  Entitlement to service connection for a right ear 
disability.

4.  Entitlement to service connection for a gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from August 1963 to August 
1966.  

This appeal arises from an October 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  In this decision, the RO denied 
entitlement to service connection for a right ear disorder 
and a psychiatric disability.  In addition, the RO determined 
that the veteran had not submitted the requisite new and 
material evidence to reopen a claim for service connection 
for a liver disease, to include hepatitis.  The appeal also 
arises from a June 2003 rating decision in which the RO 
denied entitlement to service connection for a 
gastrointestinal disability.

In a written statement received in October 2004, the veteran 
formally withdrew from appellate consideration the issues of 
an earlier effective date for the grant of a nonservice-
connected pension, service connection for a wrist disability, 
service connection for a front tooth injury, and service 
connection for post-traumatic stress disorder (PTSD).  
Therefore, these issues are no longer for consideration by 
the Board of Veterans' Appeals (Board).

The issue of entitlement to service connection for a 
gastrointestinal disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Evidence sufficient for an equitable determination of the 
issues decided below has been obtained.

2.  By rating decision of May 1979, the RO denied entitlement 
to service connection for a liver disease, to include 
hepatitis, and properly notified the veteran of this 
determination.  He failed to perfect an appeal of this 
decision.

3.  The additional evidence added to the record since May 
1979 is cumulative or, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim of service connection for liver disease, to include 
hepatitis.

4.  The most probative medical evidence establishes that the 
veteran's current psychiatric and right ear disabilities are 
not etiologically related to his military service.


CONCLUSIONS OF LAW

1.  Subsequent to the final decision of May 1979 that denied 
entitlement to service connection for a liver disease, to 
include hepatitis, new and material evidence sufficient to 
reopen the claim has not been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (Effective prior to August 
29, 2001).  See also 66 Fed.Reg. 45620 (2001).

2.  The criteria for entitlement to service connection for a 
psychiatric disability have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

3.  The criteria for entitlement to service connection for a 
right ear disability have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letter to the appellant 
issued in July 2003.  By means of this letter, the appellant 
was told of the requirements to reopen a claim for service 
connection for a liver disease (to include hepatitis) and to 
establish entitlement to service connection for psychiatric 
and right ear disabilities.  He was advised of his and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The appellant 
was apprised of the evidence considered by VA and the 
applicable laws and regulations, including those relating to 
new and material evidence, in the Statements of the Case 
(SOC) issued in May 1997, February 2003, July 2003, and March 
2004, and subsequent Supplemental Statements of the Case 
(SSOC).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Assuming that a VCAA notice must be provided before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, in this case, the 
initial RO decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  The Board finds that any defect 
with respect to the timing of the VCAA notice was harmless.  
As all identified pertinent evidence regarding the claim 
decided below has been received, there is no indication that 
disposition of this claim would not have been different had 
the appellant received pre-adjudicatory notice pursuant to 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Based on the 
above analysis, the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) have been met.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In the current 
case, the veteran was provided with multiple VA compensation 
examinations in September 1996.  These examinations noted 
accurate medical histories, detailed findings on examination, 
and the appropriate diagnoses.  Additional psychiatric 
examination was obtained in January 2003, which included a 
comprehensive review of the medical records in the claims 
file.  Finally, comprehensive VA neuropsychiatric evaluations 
of April/May 1997 and May 2000 provided opinions on the 
etiology of the veteran's psychiatric disabilities that 
support findings made in September 1996 and January 2003.  
Therefore, these examinations are adequate for VA purposes.  
See also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), 
and Charles v. Principi, 16 Vet. App. 370 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
The RO requested the appellant to identify evidence pertinent 
to his claims in multiple letters, to include the VCAA 
notification sent in July 2003.  All identified private and 
government medical records (to include military, VA, and 
Social Security Administration (SSA)) pertinent to the issues 
decided below have been obtained, except for the records from 
a private physician (Dr. D.C.P.).  Notification of the 
unavailability of these records was reported in a letter sent 
to the veteran in March 2002 and in the subsequent SSOC of 
November 2002.  See 38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. 
§ 3.159(e).  As he has not provided any additional evidence 
or identified any other relevant medical treatment, further 
development of the medical evidence for the issues decided 
below is not warranted.

The appellant requested a hearing before VA.  However, in May 
2003, the veteran withdrew this hearing request.  The Board 
concludes that all pertinent evidence regarding the issues 
decided below has been obtained and incorporated into the 
claims file.  Therefore, appellant review is appropriate at 
this time.  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As all available 
medical evidence has been obtained regarding the issues 
decided below, the Board finds that the duty to assist has 
been fulfilled and any error in the duty to notify would in 
no way change the outcome of the below decision.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

The veteran was given a comprehensive entrance examination by 
the military in August 1963.  The examiner noted a prior 
medical history of the usual childhood diseases (with no 
sequelae) and a mild chest deformity.  On examination, his 
ears, abdomen, viscera, genitourinary, and psychiatric 
evaluation were all reported to be normal.  The only defects 
noted were a tattoo on his right forearm, scars on his right 
calf and left thigh, and an asymmetric chest.  

The service medical records indicate that the veteran was 
hospitalized in mid-August 1964 for epigastric pain.  This 
pain had its onset six days before.  His other symptoms 
included chills, fever, malaise, anorexia, nausea, vomiting, 
dark urine, yellow skin, and yellow sclerae.  The diagnoses 
were infectious hepatitis with jaundice, and acute 
urethritis.  Outpatient records dated in October 1964 
reported treatment for gonorrhea and chronic prostatitis.  
The veteran was again seen in November and December 1964 for 
complaints regarding urethral discharge and his prostate.  In 
January 1964, it was noted that the veteran had failed to 
keep his follow-up appointments.  

A military separation examination was afforded the veteran in 
July 1966.  His reported medical history included jaundice.  
He noted that there had been frequent changes in his heath.  
On examination, his ears, abdomen, viscera, genitourinary, 
and psychiatric evaluation were all reported to be normal.  

In February 1978, the veteran filed his original claim for 
service connection for a liver disorder to include hepatitis.  
A letter from a private physician (Dr. W.E.D.) dated in March 
1979 noted the veteran's in-service episode of hepatitis and 
that the veteran had "no particular complaints except...when 
he was suffering from a hangover he complained bitterly."  
The veteran acknowledged that he drank excessive amounts of 
alcohol every three to four days.  Examination of the abdomen 
revealed that the liver was down one fingerbreadth and was 
quite tender to palpation, but otherwise was normal.  The 
rest of the examination findings were negative or normal.  
The physician felt that the veteran's problem was "a real 
social problem," and that based on the hepatic findings on 
examination, it was suggested that he discontinue the use of 
alcohol.  

In a rating decision of May 1979, the RO denied the claim for 
service connection for a liver disease to include hepatitis.  
It determined that the veteran's in-service episode of 
hepatitis had been an acute episode that had completely 
resolved prior to his separation.  His current symptoms of 
hepatitis were related to post-service origins.  The veteran 
was notified of this decision and his appellate rights by 
letter issued in May 1979.  

In October 1991, a VA outpatient record noted the veteran's 
complaints of left inguinal pain and left testicle swelling 
for the past two weeks.  The diagnosis was hydrocele versus 
mass on the testicle.  The veteran was referred for a 
surgical consultation that noted an assessment of testicular 
mass due to probable hydrocele.  The examiner doubted that an 
inguinal hernia existed.  

A letter from a private psychiatrist (Dr. J.S.G.) dated in 
May 1992 revealed that the veteran underwent severe 
psychological stressors in 1988 due to a traumatic divorce.  
This divorce resulted in his separation from his children, 
breakup of his business partnership, poverty, arrest, and 
jail time.  A VA outpatient record of September 1992 noted an 
impression of anxiety disorder.

Court records dated in February 1995 noted two psychiatric 
opinions in favor of involuntary hospitalization for the 
veteran.  The diagnoses included major depression with 
psychosis, depressive disorder not-otherwise-specified (NOS), 
and personality disorder NOS.

The veteran was hospitalized at a private facility from 
February and March 1995 after making homicidal and suicidal 
threats.  A physical examination on admission found his ears, 
liver, and abdomen to be normal.  The admission treatment 
plan noted initial diagnoses of major depression, delusional 
disorder, and antisocial traits.  A psycho-social summary of 
February 1995 noted diagnoses of "anti-social" and alcohol 
dependence.  A psychiatric evaluation of March 1995 noted the 
veteran had a 10-year history of psychiatric treatment and 
diagnoses of anxiety disorder and alcohol dependence.  
Another evaluation noted diagnoses of probable "Etohism" 
and personality disorder NOS.  Psychiatric outpatient records 
from May and June 1996 noted diagnoses for major depression, 
dissociative disorder, history of ETOH (alcohol) dependence, 
and a personality disorder with antisocial and paranoid 
features.  

The veteran's treating psychiatrist (Dr. J.S.G.) prepared a 
letter in April 1996.  He noted that the veteran had been 
treated for the past fifteen years and treatment had begun 
when the veteran was struggling with his marital 
difficulties.  Dr. J.S.G.'s diagnosis was panic disorder 
"which is triggered by threatened abandonment by his wife 
and kids."  

In May 1996, a private psychiatrist (Dr. W.M.) reported that 
the veteran's care had been transferred to him.  The 
diagnoses were recurrent major depression, history of alcohol 
dependence, personality disorder NOS (with paranoid, 
antisocial, and borderline features).  However, Dr. W.M. also 
reported that the veteran was showing sings of active PTSD 
with dissociative episodes, panic attacks, and avoidance-
social phobia behaviors.  

VA outpatient records dated from May to October 1996 noted 
the veteran's psychiatric complaints.  The impressions 
included bipolar disorder, depression, and panic disorder.  
The veteran was given a VA psychiatric examination in 
September 1996.  He claimed that he had suffered with 
psychiatric problems for years, but had stayed drunk so it 
would not bother him.  He reported seeking formal psychiatric 
treatment about 15 years before.  The diagnoses were bipolar 
disorder with no diagnosis on Axis II.  

During another VA compensation examination of September 1996, 
the veteran complained of having epigastric distress "all of 
his life."  In the past, he had received a diagnosis of 
gastritis for this complaint.  Physical examination found the 
veteran's ears were not remarkable and his abdomen was soft 
with no masses or tenderness.  The impression has a history 
of manic depression, PTSD, gastritis, and a history of 
elevated liver enzymes.

In November 1996, A SSA psychological evaluation noted 
impressions of recurrent depressive disorder, PTSD, and 
substance abuse in remission.  A SSA determination sheet 
dated in December 1996 noted the veteran had been awarded 
disability benefits on the basis of a primary diagnosis of 
recurrent depressive disorder and a secondary diagnosis of 
PTSD.

VA mental health clinic records dated in March, April, and 
May 1997 noted diagnoses of bipolar disorder, and to rule out 
schizoaffective disorder and organic cognitive deficit.  A 
neuropsychiatric evaluation was given the veteran in April 
1997.  He reported a 17-year history of psychiatric 
treatment.  He also reported a long history of alcohol abuse, 
now in remission; being involved in a number of fights that 
result in head trauma (on different occasions being hit in 
the head by a pipe and a pool stick); and being physically 
restrained during a violent outburst during hospitalization 
that led to him suffocating.  The examiner noted that testing 
was inconclusive, but felt that veteran may suffer with some 
type of organic brain disorder.  A cognitive assessment was 
prepared in May 1997.  The veteran reported a history of 
"major depressive bipolar illness" for the past 16 years.  
He also reported being involved in a number of physical 
fights that had resulted in head trauma.  The impression was 
bilateral cortical involvement probably attributable to 
multiple causes, to include blows to the head, alcohol use, 
and sequelae of bipolar disorder.  

The veteran was provided a VA abdominal ultrasound in August 
1997.  The only abnormalities noted were findings consistent 
with fatty infiltration of the liver and poor cortico-
medullary differentiation.  A VA outpatient record of August 
1997 noted the veteran's complaints of abdominal distress.  
The abdominal ultrasound was interpreted to show a fatty 
liver, normal gallbladder and common bile duct, and loss of 
demarcation of the medulla/cortex in the kidneys.

VA mental health clinic records dated from December 1997 to 
December 2002 noted diagnoses of dementia NOS (history of 
anoxic brain injury), organic brain syndrome, a history of 
schizoaffective disorder, and a history of PTSD.  A VA 
neuropsychiatric consultation and testing were conducted in 
May 2000.  The examiners concluded that the history, 
presentation, and test results were consistent with a 
diagnosis of alcohol-induced persisting dementia as well as a 
history of psychosis (bipolar versus schizoaffective 
disorder).  It was also consistent with anoxic-type brain 
insult (dementia secondary to hypoxia).  The examiners 
recommended a brain CT scan be conducted to rule out 
additional etiology.  In an addendum prepared the next day, 
the examiners commented that the clinical presentation of 
dementia was beyond that exclusively of an alcohol-induced 
dementia, but there was insufficient evidence to establish a 
specific additional etiology.  Therefore, the diagnosis was 
dementia NOS.  A CT scan of the veteran's brain in September 
2001 revealed minimal cerebral atrophy.  

An outpatient record of June 1999 noted severe pain and 
swelling in the veteran' ears.  The assessment was bilateral 
otitis externa.  Follow up visits in June, July, August, and 
September 1999 noted the continued existence of the otitis 
externa.  An outpatient record of September 2000 noted the 
veteran had suffered with bilateral earaches for the past 
three months.  The impression was bilateral otitis externa.  
In October 2000, the tympanic membranes and ear canals were 
found to be clear.  In August 2001, examination of the ears 
was reported normal.  Outpatient examination in September 
2001 determined that the veteran's otitis externa had 
resolved.

In January 2000, the veteran was given a physical examination 
in preparation for an esophageal manometry.  His ears and 
abdomen were within normal limits.  The esophageal manometry 
was found to be essentially normal.  A VA physical 
examination of December 2001 was afforded the veteran in 
preparation for sinus surgery.  No abnormalities were noted 
with either the ear or abdominal examination.  A VA physical 
examination in November 2002 reported that the tympanic 
membranes were within normal limits and the ear canals were 
clear.  However, examination of the abdomen found epigastric 
tenderness.  In December 2002, an abdominal CT scan was 
reported to be negative.  

In January 2003, the veteran complained of a mass on his left 
testicle that had been discovered in 1991.  On examination, 
his ears were "OK" and his abdomen was soft with no 
tenderness.  The assessment was left testicular mass for many 
years and suspected to benign.  In January 2003, the 
veteran's treating VA psychiatrist opined that based on a 
review of the medical evidence and the veteran's reported 
symptoms, he found no clinical data or military history that 
would support a diagnosis of combat related PTSD.




Applicable Law And Regulation

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Presumptive provisions at 38 C.F.R. 
§ 3.307(a)(3) and § 3.309(a) allow service connection for 
cirrhosis of the liver and psychosis if they become manifest 
to a degree of 10 percent or more within one year of 
separation from active service.  According to the provisions 
of 38 C.F.R. § 3.303(c), a personality disorder is not a 
disease or injury within the meaning of applicable 
legislation.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (Effective prior to August 29, 2001).  In Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the Circuit Court noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.  For the limited 
purpose of determining whether to reopen a claim, the 
credibility of the evidence is to be presumed; however, this 
presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).


New And Material Evidence

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed.Reg 45620 
(2001).  However, those provisions are only applicable to 
claims filed on or after August 29, 2001.  As the veteran's 
claim of new and material evidence substantially predates 
August 2001, the new regulatory criteria are not applicable.

The veteran filed a claim for entitlement to service 
connection for a liver disease, to include hepatitis, in May 
1979.  By rating decision of May 1979, the RO denied this 
claim.  The RO determined that the medical evidence showed 
that the hepatitis noted during military service was acute 
and transitory and had not resulted in a chronic disability.  
By letter issued in May 1979, the RO informed the veteran 
that his claim had been denied.  This letter was issued to 
his last reported address and informed the veteran of his 
appellant rights.  The veteran did not perfect an appeal of 
this decision.

There is no dispute in this case that the May 1979 decision 
became final after the veteran was appropriately notified and 
failed to perfect a timely appeal.  Once a denial of a claim 
of service connection has become final, it cannot 
subsequently be reopened unless new and material evidence has 
been presented.  38 U.S.C.A. § 5108.

The evidence before the RO in May 1979 included the veteran's 
service medical records, private medical evidence of liver 
abnormalities attributed by a private physician in March 1979 
to post-service origins, and the veteran's lay assertions 
that he currently suffered with residuals of his in-service 
hepatitis.  The service medical records do report the 
existence of hepatitis in August 1964, but the separation 
examination of July 1966 failed to show any chronic residual 
from this viral infection.  

The medical evidence received since May 1979 also fails to 
show any diagnosis or treatment for residuals of hepatitis or 
the existence of any other liver disease.  Medical evidence 
in the 1990s revealed a history of elevated liver enzymes and 
the presence of a "fatty" liver, but no diagnosed disease 
or disorder was noted regarding these findings and these 
findings were not attributed to the in-service episode of 
hepatitis.  Again, the veteran has submitted lay allegations 
that he continues to suffer with residuals of his in-service 
hepatitis.  

Without medical evidence that associates any current liver 
dysfunction with the veteran's in-service episode of 
hepatitis, the evidence received since the May 1979 
determination is merely cumulative of evidence presented to 
the adjudicators at that time.  Moreover, the lay statements 
concerning the chronic residuals of his in-service hepatitis 
are not competent; therefore, they are not material.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There is no 
medical evidence of a current diagnosis for any type of liver 
disease or any residuals from the in-service episode of 
hepatitis, nor has any medical opinion linked any current 
disability as a residual of hepatitis.  

Based on this analysis, the Board finds that evidence 
received since the May 1979 decision is either cumulative or 
not of sufficient significance that it must be considered in 
order to fairly decide the merits of the claim for 
entitlement to service connection for liver disease, to 
include hepatitis.  The Board does note that the veteran has 
alleged that he currently suffers with a liver disability due 
to the effects of his prescribed medication for his 
psychiatric disabilities.  However, as discussed below, 
entitlement to service connection for his psychiatric 
disabilities cannot be awarded, therefore, the secondary 
service connection claim has no merit.  See 38 C.F.R. 
§ 3.310(a).


Service Connection For Psychiatric And Right Ear 
Disabilities.

The service medical evidence indicates that the veteran did 
not suffer with any type of chronic right ear or psychiatric 
disease or disability during his military service.  His 
separation examination found both his ears and psychiatric 
evaluation to be normal.  There is no medical evidence of any 
complaints or treatment for any type of disability within one 
year of the veteran's separation from active military service 
in August 1966.  The first medical evidence of a psychiatric 
disability after the veteran's separation from military 
service is the letter from Dr. J.S.G. dated in May 1992.  
This opinion placed the onset of the veteran's psychiatric 
problems to 1988 when the veteran went through a traumatic 
divorce.  The date of onset is obviously many years after the 
veteran's separation from the military.  

All of the veteran's psychiatric disabilities were diagnosed 
after his military service and have been attributed to such 
post-service causes as alcohol abuse, a traumatic divorce 
during the late 1980s, and multiple head injuries from post-
service altercations.  In January 2003, the veteran's 
treating VA psychiatrist specifically ruled out the existence 
of PTSD and found no link between the current psychiatric 
disorders and the veteran's military service.  This finding 
is supported by the opinions of the veteran's private 
psychiatrist (Dr. J.S.G.) expressed in letters of May 1992 
and April 1996, and the comprehensive VA neuropsychiatric 
workups completed in April/May 1997 and May 2000, all of 
which attributed the veteran's current psychiatric 
disabilities to post-service causes.  

The only medical opinions that appear to associate any 
current psychiatric disability to military service are Dr. 
W.M.'s letter of May 1996, the VA general medical examination 
of September 1996, and the SSA psychologist's opinion of 
November 1996.  These opinions appear to indicate he suffered 
with PTSD due to his military experiences.  However, these 
opinions are based solely on the military history related by 
the veteran and not a comprehensive review of his service 
medical and personnel records.  See Godfrey v. Brown, 8 Vet. 
App. 113, 114 (1995) (VA is not required to accept a 
physician's opinion that is based upon a claimant's 
recitation of his medical history).  The VA examiner of 
January 2003 conducted such a review and found no evidence to 
support a diagnosis of PTSD.  Since 1996, the treatment 
records have only diagnosed PTSD as a "history" and not as 
a current disorder.  Based on these facts, the Board finds 
that the preponderance of the most probative medical evidence 
has not established any medical nexus between the veteran's 
current psychiatric disabilities and his military service.

The veteran's right ear disability was first diagnosed in 
June 1999 as otitis externa, many years after his separation 
from military service.  This disorder was of an acute and 
transitory nature, since the medical opinions of record show 
it had fully resolved by September 2001.  No other right ear 
disability has been diagnosed since that time, thus there is 
no evidence that a current right ear disability currently 
exists.

The veteran and his children have submitted opinions that 
have associated his current psychiatric disabilities to his 
military service.  Only the veteran's opinion has linked his 
otitis externa to his military service.  While the veteran 
and his children, as laypersons, are competent to provide 
evidence regarding injury and symptomatology, they are not 
competent to provide evidence regarding diagnosis or 
etiology.  Espiritu at 494.  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  Further the Board cannot rely on its own 
unsubstantiated medical opinion, but instead must make legal 
determinations on the basis of competent medical evidence and 
opinion.  See Colvin v. Derwinski, 1 Vet. App. 174, 175 
(1991).  The Court has clarified that statements as to what 
the veteran may have been told by a physician during or after 
service, standing alone, are insufficient to establish a 
medical diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).

There is no medical evidence that any of the diseases or 
disabilities listed at 38 C.F.R. § 3.309(a) for presumptive 
service connection existed during any applicable presumptive 
period.  In addition, the preponderance of the most probative 
medical evidence has associated the current psychiatric 
disabilities with post-service origins and there is no 
medical evidence that has linked any right ear disability 
with the veteran's active military service.  The current 
psychiatric disabilities and bilateral otitis externa were 
attributed to post-service causes or injuries.  Therefore, 
the Board finds that the preponderance of the most probative 
evidence is against the award of entitlement to service 
connection for either a psychiatric disability or a right ear 
disability.

The Board finds that the preponderance of the evidence is 
against a grant of entitlement to service connection for 
psychiatric and/or right ear disabilities.  See 38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  While the veteran and his children have provided lay 
evidence regarding the existence of a current disability and 
its relationship to his military service, this evidence is 
not competent to establish the required medical diagnosis and 
nexus opinion.  The Board finds that the examination reports 
prepared by competent medical professionals are more 
probative of the existence and etiology of a disorder or 
disability.


ORDER

As new and material evidence sufficient to warrant reopening 
a claim of entitlement to service connection for a liver 
disease, to include hepatitis, has not been received, the 
claim is denied.

Entitlement to service connection for a psychiatric 
disability is denied.

Entitlement to service connection for a right ear disability 
is denied.


REMAND

The veteran has informed VA that his current gastrointestinal 
disability was treated at the VA Medical Center (VAMC) in 
Phoenix, Arizona in 1973.  In January 2001, the RO requested 
all outpatient treatment records dated from 1966 to the 
present time from the VAMC.  Copies of the veteran's 
treatment records were received in February 2002; however, 
these records do not predate the late 1980s.  By letter of 
May 2003, the RO informed the veteran that to retrieve his VA 
treatment records dated in 1973, he would have to provide 
more specific information regarding the date of this 
treatment.  Later that same month, the veteran's 
representative informed the RO that the veteran could not 
remember the exact date of his treatment in 1973.  In an 
attached hand written note, it appears that the veteran 
claimed that he had previously informed VA of this date of 
treatment.  The RO failed to conduct any further development 
of this evidence.  

A review of the subsequent SSOCs does not reveal any 
determination that the treatment records from 1973 do not 
exist or that further attempts to obtain this evidence would 
be futile.  Such a determination for the record is required 
under the provisions of 38 U.S.C.A. § 5103A(b) and 38 C.F.R. 
§ 3.159(c)(2).  Further, there is no indication in the 
responses from the Phoenix VAMC that the 1973 treatment 
records do not exist.  A review of the claims file indicates 
that in a submission of April 1997, the veteran may have 
attempted to identify VA treatment in November 1973 and March 
1979.  The Board acknowledges that the writing in his 
statement is neither clear nor concise.  However, the Board 
concludes that further development is required regarding the 
alleged treatment records from 1973 before an equitable 
determination on the issue of entitlement to service 
connection for a gastrointestinal disability can be made.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED for the following:

1.  The VBA AMC should contact the VA 
Medical Center in Phoenix, Arizona and 
request all outpatient and inpatient 
treatment records dated in 1973 and 1979.  
If such treatment and hospitalization 
records are unavailable, the VAMC should 
be instructed to provide a negative 
response and the reasons for the 
inability to provide the requested 
record.  Development of this evidence 
should continue until the VBA AMC can 
determine that the requested records are 
no longer available or that further 
development would be futile.  This 
determination should be made part of the 
record.  All evidence or responses 
received should be incorporated into the 
veteran's claim file.

2.  Thereafter, readjudicate the 
veteran's claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If any 
decision with respect to this claim 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


